DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
in paragraph [0007], line 5: “recovery prediction process” should recites --recovery prediction process (RPP)--;
in paragraph [0040], line 9: “well known for a the patient” should recite --well known for a patient--;
in paragraph [0057], line 5: “recovery trend 24” should recite --recovery trend 724--; and
in paragraph [0069], line 6: “additonal” should recite --additional--.
Appropriate correction is required.
Claim Objections
Claims 14, 15, 18, and 20 are objected to because of the following informalities:  
Claim 14 recites “each measurement time” in line 5 and should recite --each of the measurement times--;
Claim 15 recites “the measured muscle twitches” in line 6 and should recite --the measured muscle twitch responses--;
Claim 18 recites “subseqenty” in line 3 and should recite --subsequently--; and
Claim 20 recites “stimulation” in line 2 and should recite --stimulations--;
Claim 20 recites “the measured trend values” in lines 8-9 and should recite --the calculated trend values--;
Claim 20 recites “predicted recovery trend” in line 15 and should recite --the predicted recovery trend--;
Claim 20 recites “recovery time estimate” in line 15 and should recite --the predicted recovery time--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the difference between the determined subsequent trend values” in lines 15-16 in which there is insufficient antecedent basis for this limitation in the claim. 
Claims 16-19 are rejected by virtue of their dependence from Claim 15. 
Claim 16 recites “the estimation model” in line 1 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear if this estimation model is the same as “a recovery model” of claim 15.
Claim 20 recites “the measured recovery trend” in lines 13-14 in which there is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear if this measured recovery trend is the same as “a predicted recovery trend” of claim 15, line 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn et al. (US 2019/0223764 A1)(Hulvershorn) in view of Gilhuly (US 2009/0327204 A1)(Gilhuly 204).
In Regards to Claim 1: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”), comprising: applying a first series of stimulations to a nerve of the patient at a first measurement time (see Hulvershorn paragraph [0071] “A train-of-four sequence involves applying four distinct electrical impulses within a time span… the lead assembly delivers the stimulation signal to the patient, e.g., to the ulnar nerve near the wrist”); measuring a plurality of muscle twitches in response to each of the first series of stimulations (see Hulvershorn paragraph [0071] “measure the T1 height of two successive TOF sequences spaced at fifteen second intervals”); calculating a muscle response ratio based on the measured muscle twitches in response to the first series of stimulations (see Hulvershorn paragraph [0071] “A train-of-four ratio is obtained by dividing the amplitude of the fourth response by the amplitude of the first response as a measure of neuromuscular blockade”) utilizing a recovery model and the calculated muscle response ratio from the patient to generate a predicted recovery trend for the patient (see Hulvershorn paragraph [0074] and paragraphs [0065], [0075], [0098], [0106] and [0112]); monitoring subsequent trend values from the patient based on muscle twitches measured in response to subsequent series of stimulations applied to the patient (see Hulvershorn paragraph [0104] “continuous sensing”; continuous sensing indicates that there will be subsequent values measured in response to “the second plurality of sensing electrodes” (see Hulvershorn paragraph [0013]) see also paragraph [0074] “prior twitch monitoring” which indicates that there are a plurality of train-of-four stimulations); but is silent to comparing the subsequent measured trend values to the predicted recovery trend; and selectively modifying the predicted recovery trend based on the comparison.
Gilhuly 204 teaches a method for monitoring neuromuscular blockage (see Gilhuly 204: Abstract) wherein the model compares the subsequent measured trend values to the predicted recovery trend; and selectively modifying the predicted recovery trend based on the comparison (see Gilhuly 204 paragraph [0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method to estimate recovery time from NMB as taught by Hulvershorn with the method for monitoring neuromuscular blockage of Gilhuly 204 in order to estimate current drug levels, predict future drug levels and provide responses or advice based on those changing medication levels (see Gilhuly 204 paragraph [0096]).
In Regards to Claim 2: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) further comprising the step of estimating a recovery time based on the predicted recovery trend (see Hulvershorn paragraph [0074] “The monitor can calculate a prediction of a patient's time to complete recovery” and paragraphs [0065], [0075], [0098], [0106] and [0112]).
In Regards to Claim 3: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) further comprising the step of modifying the estimated recovery time based on the comparison of the subsequent measured trend values to the predicted recovery trend (see Hulvershorn paragraph [0074] “The monitor 101 can also plot a time course of the sensed data from the lead assembly 105. The monitor can calculate a prediction of a patient's time to complete recovery or a time to a train-of-four ratio to exceed a set value” and see paragraphs [0065], [0075] “The monitor 101 can output a plot of both on a time plot on a display”, [0098], [0106] and [0112]).
In Regards to Claim 4: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) but is silent to wherein the step of comparing the subsequent trend values to the predicted recovery trend includes detecting changes from the recovery model that are a sign of a medication change of the patient.
Gilhuly 204 teaches a method for monitoring neuromuscular blockage (see Gilhuly 204: Abstract) wherein the step of comparing the subsequent trend values to the predicted recovery trend (see Gilhuly 204 paragraph [0081]) includes detecting changes from the recovery model that are a sign of a medication change of the patient (see Gilhuly 204 paragraphs [0081], [0095], and Figure 4, elements 55 and 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method to estimate recovery time from NMB as taught by Hulvershorn with the method for monitoring neuromuscular blockage of Gilhuly 204 in order to estimate current drug levels, predict future drug levels and provide responses or advice based on those changing medication levels (see Gilhuly 204 paragraph [0096]).
In Regards to Claim 5: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”), but is silent to modifying the recovery model to reflect the medication change.
Gilhuly 204 teaches a method for monitoring neuromuscular blockage (see Gilhuly 204: Abstract) which modifies the recovery model to reflect a medication change (see Gilhuly 204 paragraphs [0081], [0095], and Figure 4, elements 55 and 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method to estimate recovery time from NMB as taught by Hulvershorn with the method for monitoring neuromuscular blockage of Gilhuly 204 in order to estimate current drug levels, predict future drug levels and provide responses or advice based on those changing medication levels (see Gilhuly 204 paragraph [0096]).
In Regards to Claim 6: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”), but is silent to wherein the medication change is an additional dose of NMB.
Gilhuly 204 teaches a method for monitoring neuromuscular blockage (see Gilhuly 204: Abstract) which detects changes from the recovery model that are a sign of a medication change of the patient (see Gilhuly 204 paragraphs [0081], [0095], and Figure 4, elements 55 and 56), wherein the medication change is an additional dose of NMB (see Gilhuly 204 paragraph [0097], paragraph [0103] “administer more NMB” and Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method to estimate recovery time from NMB as taught by Hulvershorn with the method for monitoring neuromuscular blockage of Gilhuly 204 in order to prevent motion and reduce the risk of injury (see Gilhuly 204 paragraph [00103]).
In Regards to Claim 7 Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”), wherein the medication change is an NMB antagonist (see Hulvershorn paragraph [0139] “Sugammadex is a fast acting drug that reverses neuromuscular blockade”).
In Regards to Claim 8: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) wherein the first series of stimulations and the subsequent series of stimulations are train-of-four (TOF) stimulations (see Hulvershorn paragraph [0061] “the stimulation pulses can be four electrical impulses within a two second time span (a “train-of-four” or TOF)”) and the calculated trend values are derived from train-of-two (T02) or TOF ratios (see Hulvershorn paragraph [0098] and Figure 9).
In Regards to Claim 10: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) wherein the estimation method is ended when a measured trend value from the patient at a measurement time exceeds the predicted recovery trend by more than a predetermined limit (see Hulvershorn Figure 13, element 1313 and paragraph [0106]).
In Regards to Claim 11: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) wherein the estimation method is restarted when a measured trend value from the patient at a measurement time is below the predicted recovery trend by more than a predetermined limit (see Hulvershorn Figure 17).
In Regards to Claim 12: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) but is silent to wherein the predicted recovery trend is modified based upon measured recovery trend of the patient before restarting the estimation method.
Gilhuly 204 teaches a method for monitoring neuromuscular blockage (see Gilhuly 204: Abstract) wherein the predicted recovery trend is modified based upon measured recovery trend of the patient before restarting the estimation method (see Gilhuly 204 paragraph [0081] and Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method to estimate recovery time from NMB as taught by Hulvershorn with the method for monitoring neuromuscular blockage of Gilhuly 204 in order to estimate current drug levels, predict future drug levels and provide responses or advice based on those changing medication levels (see Gilhuly 204 paragraph [0096]).
In Regards to Claim 13: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) wherein the estimated recovery time occurs when the predicted recovery trend exceeds a recovery threshold (see Hulvershorn paragraph [0074] “The monitor can calculate a prediction of a patient's time to complete recovery or a time to a train-of-four ratio to exceed a set value, e.g., “time to TOF >0.7” or “time to TOF >0.9.””).
In Regards to Claim 14: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) further comprising the steps of: determining the subsequent trend values at measurement times until a measured recovery trend exceeds a recovery threshold (see Hulvershorn paragraph [0074] “a prediction of a patient's time to complete recovery or a time to a train-of-four ratio to exceed a set value”); but is silent to Page 23 of 26comparing the measured trend values derived from the muscle response ratios to the predicted recovery trend at each measurement time; and alerting a user when the determined subsequent trend value differs from the predicted recovery trend for the measurement time by more than an alarm limit 
Gilhuly 204 teaches a method for monitoring neuromuscular blockage (see Gilhuly 204: Abstract) comprising the step of comparing the measured trend values derived from the muscle response ratios to the predicted recovery trend at each measurement time (see Gilhuly 204 paragraph [0081] and Figure 4); and alerting a user when the determined subsequent trend value differs from the predicted recovery trend for the measurement time by more than an alarm limit (see Gilhuly 204 paragraph [0103] “the systems, methods, etc., herein can serve a warning system and alarm, to warn of impending events and to alert the user if events are possible”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method to estimate recovery time from NMB as taught by Hulvershorn with the method for monitoring neuromuscular blockage of Gilhuly 204 in order to estimate current drug levels, predict future drug levels and provide responses or advice based on those changing medication levels (see Gilhuly 204 paragraph [0096]).
In Regards to Claim 15: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) comprising: applying a first train-of-four (TOF) stimulation to a nerve of the patient at a first measurement time (see Hulvershorn paragraph [0071] “stimulation signal and is generated by circuitry in the monitor. The lead assembly delivers the stimulation signal to the patient, e.g., to the ulnar nerve near the wrist, which causes the thumb, the forefinger, or both to “twitch”, once for each of the four electrical impulses (in the unparalyzed patient). The TOF count describes the number of identifiable responses following the TOF stimulation pattern”); measuring a plurality of muscle twitch responses in response to the first TOF stimulation (see Hulvershorn paragraph [0071] “stimulation signal and is generated by circuitry in the monitor. The lead assembly delivers the stimulation signal to the patient, e.g., to the ulnar nerve near the wrist, which causes the thumb, the forefinger, or both to “twitch”, once for each of the four electrical impulses (in the unparalyzed patient). The TOF count describes the number of identifiable responses following the TOF stimulation pattern”); calculating trend values based on a ratio of the measured muscle twitches at a first measurement time (see Hulvershorn paragraph [0071] “A train-of-four ratio is obtained by dividing the amplitude of the fourth response by the amplitude of the first response as a measure of neuromuscular blockade”); utilizing a recovery model with initial parameter values to generate a predicted recovery trend for the patient (see Hulvershorn paragraph [0074); predicting a recovery time based on when the predicted recovery trend will reach a recovery threshold (see Hulvershorn paragraph [0074] “a prediction of a patient's time to complete recovery or a time to a train-of-four ratio to exceed a set value”); monitoring subsequent trend values from the patient based on muscle twitch responses measured in response to subsequent series of TOF stimulations applied to the patient at a plurality of subsequent measurement times (see Hulvershorn paragraph [0074] “prior twitch monitoring data for that specific patient”; prior twitch data indicates that there are a plurality of TOF stimulations providing, earlier stimulations being the first series and the second series being one of the later stimulations); but is silent to comparing the subsequent trend values to the predicted recovery trend and modifies the estimated recovery time based on the difference between the determined subsequent trend values and the predicted recovery trend. 
Gilhuly 204 teaches a method for monitoring neuromuscular blockage (see Gilhuly 204: Abstract) wherein the model compares the subsequent measured trend values to the predicted recovery trend and selectively modifies the predicted recovery trend based on the comparison (see Gilhuly 204 paragraph [0081] and Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method to estimate recovery time from NMB as taught by Hulvershorn with the method for monitoring neuromuscular blockage of Gilhuly 204 in order to estimate current drug levels, predict future drug levels and provide responses or advice based on those changing medication levels (see Gilhuly 204 paragraph [0096]).
In Regards to Claim 17: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) wherein the estimation method is ended when a measured trend value from the patient at one of the plurality of subsequent measurement times exceeds the predicted recovery trend by more than a limit (see Hulvershorn Figure 13, element 1313 and paragraph [0106]).
In Regards to Claim 18: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) wherein the estimation method is ended when a measured trend value from the patient at one of the plurality of subsequent measurement times is below the predicted recovery trend by more than a limit (see Hulvershorn Figure 13, element 1313 and paragraph [0106]) and subsequently restarted when patient recovery is detected based on the muscle twitch responses (see Hulvershorn Figure 16).
In Regards to Claim 19: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) but is silent to wherein the predicted recovery trend is modified based upon a measured recovery trend based on either a T02 or a TOF ratio acquired from the patient before restarting the estimation method.
Gilhuly 204 teaches a method for monitoring neuromuscular blockage (see Gilhuly 204: Abstract) wherein the predicted recovery trend is modified based upon a measured recovery trend based on either a T02 or a TOF ratio acquired from the patient before restarting the estimation method (see Gilhuly 204 paragraphs [0081] and [001] and Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method to estimate recovery time from NMB as taught by Hulvershorn with the method for monitoring neuromuscular blockage of Gilhuly 204 in order to estimate current drug levels, predict future drug levels and provide responses or advice based on those changing medication levels (see Gilhuly 204 paragraph [0096]).
In Regards to Claim 20: Hulvershorn teaches a medical device for monitoring depth of relaxation of a patient (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”), comprising: a stimulator operable to apply train-of-four (TOF) stimulation to a nerve of the patient at a plurality of measurement times (see Hulvershorn paragraph [0005] “plurality of electrodes is mechanically supported by the base and configured to be connected to a patient for stimulation”); an electromyography (EMG) sensor operable to detect a first muscle twitch, a second muscle twitch, a third muscle twitch and a fourth muscle twitch in response to the TOF stimulations at the plurality of measurement times (see Hulvershorn paragraph [0005] “plurality of electrodes is mechanically supported by the base and configured to be connected to a patient for stimulation”); a controller (see Hulvershorn paragraph [0077] “monitor or other control unit”) operable to calculate muscle response ratios and trend values at each of the measurement times and to create a predicted recovery trend based on a recovery model and the measured trend values (see Hulvershorn paragraph [0074])), wherein the predicted recovery trend can be used to provide a predicted recovery time (see Hulvershorn paragraphs [0074] and [0098]); wherein the controller is operable to calculate subsequent measured trend values at each of the plurality of measurement times (see Hulvershorn paragraph [0074] “monitor can calculate a prediction of a patient's time to complete recovery or a time”) but is silent to the controller being operable to compare each of the subsequent measured trend values to predicted trend values for the measurement time and to react to sudden changes in the measured recovery trend and to start, continue, pause, or end recovery prediction process, and update predicted recovery trend, and recovery time estimate.
Gilhuly 204 teaches a method for monitoring neuromuscular blockage (see Gilhuly 204: Abstract) wherein the controller is operable to compare each of the subsequent measured trend values to predicted trend values for the measurement time and to react to sudden changes in the measured recovery trend and to start, continue, pause, or end recovery prediction process, and update predicted recovery trend, and recovery time estimate (see Gilhuly 204 paragraph [0081] and Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method to estimate recovery time from NMB as taught by Hulvershorn with the method for monitoring neuromuscular blockage of Gilhuly 204 in order to estimate current drug levels, predict future drug levels and provide responses or advice based on those changing medication levels (see Gilhuly 204 paragraph [0096]).
Claim 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hulvershorn et al. (US 2019/0223764 A1)(Hulvershorn), in view of Gilhuly (US 2009/0327204 A1)(Gilhuly 204) further in view of Gilhuly (8,506,502 B)(Gilhuly 502).
In Regards to Claim 9: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) wherein the estimation model utilizes initial model parameter values based on historical patient data (see Hulvershorn paragraph [0074] “the prediction may be based on a prior history”) and the calculated muscle response ratio obtained from the patient (see Hulvershorn paragraph [0074]), but is silent to the estimation model being a sigmoid model.
Gilhuly 502 teaches a method for monitoring neuromuscular blockage (see Gilhuly 502: Abstract) wherein the estimation model being a sigmoid model (see Gilhuly 502: Column 3, lines 4-12 and Column 11, lines 14-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the estimation model as taught by Hulvershorn with the sigmoid model of Gilhuly 502 in order to show a more complicated relationship between parameters (see Gilhuly 502: Column 11, lines 14-20). 
In Regards to Claim 16: Hulvershorn teaches a method to estimate recovery time of a patient from neuromuscular block (NMB) (see Hulvershorn paragraph [0074] “prediction of a patient's time to complete recovery…from neuromuscular blockade”) wherein the estimation model utilizes initial model parameter values and at least one of a T02 or a TOF ratio obtained from the patient (see Hulvershorn paragraphs [0074], [0075], and [0086]), but is silent to the estimation model being a sigmoid model. 
Gilhuly 502 teaches a method for monitoring neuromuscular blockage (see Gilhuly 502: Abstract) wherein the estimation model being a sigmoid model (see Gilhuly 502: Column 3, lines 4-12 and Column 11, lines 14-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the estimation model as taught by Hulvershorn with the sigmoid model of Gilhuly 502 in order to show a more complicated relationship between parameters (see Gilhuly 502: Column 11, lines 14-20). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791 

/MATTHEW KREMER/             Primary Examiner, Art Unit 3791